 In the Matter of BuTLER MOTORS, INC.andINTERNATIONAL ASSOCIATIONOF MACHINISTS,Auto MECHANICS LocAL 701, A. F. OF L.Case No. R-2312ORDER CLOSING CASE AS ADJUSTEDFebruary 13, 1941The Board, on January 14,1941, having issued a Decision and Direc-tion of Election in the above-entitled case, and the Board, thereafter,having been advised by its Regional Director for the Thirteenth Regionthat International Association of Machinists, Auto Mechanics Local701, A. F. of L., and Butler Motors, Inc., have reached a mutually satis-factory adjustment of the matter,IT IS HEREBY ORDEREDthat the aforesaidcasebe, and it hereby is,closed as adjusted.,29 N. L.R B., No. 104.606